Laramore, Judge,
dissenting:
Fully realizing that to deny this claim would result in harsh treatment to plaintiff, I must respectfully dissent for the reason that plaintiff’s decedent did not file an election for a reduced annuity as required by the law and regulations.
Maddeft, Judge, took no part in the consideration and decision of this case.
In accordance with the opinion of the court and on a memorandum report of the commissioner as to the amount due thereunder, it was ordered on September 18, 1959, that judgment for the plaintiff be entered for $10,812.50. ,